--------------------------------------------------------------------------------


Exhibit 10.14(a)


PROFIT BASED RSU AWARD NOTICE
to [Name]


Pursuant to the Continental Airlines, Inc.
Long Term Incentive and RSU Program


Performance Period January 1, 20xx to December 31, 20xx


This document constitutes your formal Award Notice with respect to a Profit
Based RSU Award as a Participant under the Continental Airlines, Inc. Long Term
Incentive and RSU Program (as amended from time to time, the “Program”) adopted
under the Continental Airlines, Inc.  Incentive Plan 2010 (as amended from time
to time, the “Incentive Plan 2010”).  This Award Notice evidences your receipt
of a Profit Based RSU Award under the Program with respect to the Profit Based
RSU Performance Period commencing on January 1, 20xx and ending on December 31,
20xx (the “Performance Period”), subject to the terms of the Program and the
Incentive Plan 2010.  [The Program, your participation in the Program and any
payment under the Program are subject to, and contingent upon, approval of the
Incentive Plan 2010 by the stockholders of the Company at the Company’s 2010
annual meeting of stockholders.]


The Human Resources Committee of the Board of Directors of the Company (the
“Committee”) has established certain performance goals for purposes of Profit
Based RSU Awards under the Program.  The Committee has established the following
terms and performance goals with respect to your Profit Based RSU Award:


(a)           Number of RSUs. The number of RSUs subject to this Profit Based
RSU Award as of the date of grant is _____.


(b)            Performance Target and Cash Hurdle.  The Performance Target
applicable to this Profit Based RSU Award is satisfied when a Cumulative Profit
Sharing Pool Target is achieved for a particular Fiscal Year.  The Cumulative
Profit Sharing Pool Target Level(s) applicable to this Profit Based RSU Award
are as follows:


[Level One                                                      $__________ (*)]


[* The Committee shall establish the Cumulative Profit Sharing Pool Target
Level(s) in accordance with the terms of the Program at the time of the Award.]


The Cumulative Profit Sharing Pool Target Level that shall be deemed to have
been achieved upon a Change in Control for purposes of Section 6.4(b) of the
Program is Level ____ for this Profit Based RSU Award.


The Cash Hurdle applicable to this Profit Based RSU Award is $___ billion.



 
 

--------------------------------------------------------------------------------

 

(c)           Payout Structure. The Payout Structure applicable to this Profit
Based RSU Award is as follows:


Cumulative Profit Sharing Pool
Target Level Achieved
Profit Based RSU Payment Percentage (which
is the percentage of RSUs for which
payments may be made)
[Level One]
[X%(**)]



[** The Committee shall determine the Profit Based RSU Payment Percentage
applicable to each Cumulative Profit Sharing Pool Target Level achieved, and
whether Profit Based RSU Payment Percentages will be interpolated above Level
One, in accordance with the terms of the Program at the time of the Award.]


(d)           Award Payments.  Payments with respect to achieving a Performance
Target will be made in three installments on the first day of the 3rd month,
15th month and 27th month following the end of the Fiscal Year in which the
Performance Target was achieved, subject to achievement of the Cash Hurdle.  The
Payment Amount payable on such dates with respect to the achievement of a
Performance Target will be equal to one third of the number of RSUs subject to
this Profit Based RSU Award multiplied by the applicable Profit Based RSU
Payment Percentage (determined based on the Cumulative Profit Sharing Pool
Target Level achieved) multiplied by the Market Value per Share on the payment
date (the average closing sales price of a share of Company Stock over the
20-consecutive Trading Days immediately preceding such payment date or, in the
event of a Change in Control, immediately preceding the date of the Change in
Control).  [Notwithstanding the foregoing, in no event will the aggregate
payments under the Program with respect to an RSU subject to this Profit Based
RSU Award exceed an amount equal to $___ (the “Maximum Aggregate Payment
Amount,” which amount is subject to adjustment as provided in the Program).***]
[*** The Maximum Aggregate Payment Amount will be included if established by the
Committee in accordance with the terms of the Program at the time of the
Award.]  If the Company does not achieve the Cash Hurdle applicable to a payment
date, the payment will be deferred to the next payment date (March 1st of the
following year, subject to a limit on the number of years payments may be
carried forward).Receipt of a Payment Amount is also conditioned on your
continuous employment with the Company or its subsidiaries through the
applicable payment date (with limited exceptions).  A Payment Amount may be
pro-rated as provided in the Program under certain circumstances.


(e)           General.  Capitalized terms used in this Award Notice are defined
in the Program. The Program and the Incentive Plan 2010 are hereby incorporated
into this Award Notice by reference.  If you have any questions, or wish to
obtain a copy of the Program or the Incentive Plan 2010, please contact
[_________].


CONTINENTAL AIRLINES, INC.




By:           
[Name]
